         Case: 3:20-cv-00249-wmc Document #: 3-1 Filed: 03/18/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN

DEMOCRATIC NATIONAL COMMITTEE and
DEMOCRATIC PARTY OF WISCONSIN,                         Civil Action No. 3:20-cv-00249

                      Plaintiffs,

         v.

MARGE BOSTELMANN, JULIE M. GLANCEY,
ANN S. JACOBS, DEAN KNUDSON, ROBERT
F. SPINDELL, JR., and MARK L. THOMSEN, in
their official capacities as Wisconsin Elections
Commissioners,

                      Defendants.


DECLARATION OF BRUCE V. SPIVA IN SUPPORT OF PLAINTIFFS’ MOTION FOR
   TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

         I, Bruce V. Spiva, am an attorney with the firm of Perkins Coie LLP, and counsel for

Plaintiffs Democratic National Committee and Democratic Party of Wisconsin. I make this

declaration in support of Plaintiffs’ Motion for Temporary Restraining Order and Preliminary

Injunction.

         1.    Attached as Exhibit 1 is a true and correct copy of Governor Tony Evers’

Emergency Order #5, issuing a “statewide moratorium” on gatherings of 10 or more people

effective March 17, 2020.

         2.    Attached hereto as Exhibit 2 is a true and correct copy of a March 17, 2020

announcement from Greg Mickells, Library Director of the Madison Public Library, stating that

Madison Public Library locations are closed to the public. There is no “expected reopening

date.”

         3.    Attached hereto as Exhibit 3 is a true and correct copy of a March 17, 2020 press

release from the Wisconsin Elections Commission titled “Absentee Ballot Requests for April 7
       Case: 3:20-cv-00249-wmc Document #: 3-1 Filed: 03/18/20 Page 2 of 2



Already Exceed Last Three Spring Election Absentee Numbers Due to COVID-19.”

       4.      Attached as Exhibit 4 is a true and correct copy of the Wisconsin Department of

Health Services’ website, which shows 72 positive test results for COVID-19 in Wisconsin as of

March 17, 2020.

       5.      Attached as Exhibit 5 is a true and correct copy of “General Election Voter

Registration and Absentee Statistics 1984-2016,” a spreadsheet compiled by the Wisconsin

Elections Commission.

       6.      Attached as Exhibit 6 is a true and correct copy of a March 18, 2020 Wisconsin

State Journal article titled “Absentee ballots issued statewide for April surpass recent spring

elections.”

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury, under the laws of the

United States, that the foregoing is true and correct to the best of my knowledge.

Dated this 18th day of March, 2020.


                                                     s/ Bruce V. Spiva
                                                            Bruce V. Spiva




                                               -2-
